Citation Nr: 0943218	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for degenerative 
changes of the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
requesting withdrawal of the appeal with regard to the issues 
of entitlement to service connection for eczema and service 
connection for degenerative changes of the lower back.  As 
such, there are no questions of fact or law remaining before 
the Board in these matters.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
substantive appeal pertaining to a claim for service 
connection for eczema.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2009).

2.  The criteria for withdrawal by the appellant of a 
substantive appeal pertaining to a claim for service 
connection for degenerative changes of the lower back.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Here, the Veteran initiated his 
appeal of the November 2005 rating decision with a February 
2005 notice of disagreement and perfected his appeal with a 
March 2007 VA Form 9, Appeal to the Board of Veterans' 
Appeals.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  In August 2009, the Veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, in which he 
stated his wish to withdraw his appeal with regard to his 
claims for service connection for eczema and degenerative 
changes of lower back.  The VA Form 21-4138 was signed by the 
Veteran and accompanied by a cover letter from the Veteran's 
representative 

Subsequent to VA's receipt of the Veteran's August 2009 
statement withdrawing his appeal as to these two issues, VFW 
submitted an informal hearing presentation in October 2009.  
Along with arguments in favor of the Veteran's appeal and 
request for compensation and pension examinations, VFW stated 
that it questioned the prudence of the Veteran's wish to 
withdraw his appeal due to his very advanced age and the fact 
that the issues on appeal were of less severe impact than the 
other issues for which the Veteran had initially filed for 
service connection.  VFW stated that the Veteran may have 
just given up struggling and keeping up with the paperwork.

Despite the Veteran's motives for his action, as noted above, 
the appellant or his authorized representative may withdraw 
an appeal.  In this case, the Veteran's request to have his 
appeal canceled, endorsed by his VFW representative, is 
accepted as a withdrawal of his appeal.  The Veteran has 
withdrawn his claims for service connection.  Accordingly, 
the Board does not have jurisdiction to review the appeal, 
and it is dismissed.


ORDER

The appeal of the denial of service connection for eczema is 
dismissed.

The appeal of the denial of service connection for 
degenerative changes of the lower back is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


